DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: “wherein the panoramic image with the specific position being the reference is generated by image processing in which the generated plurality of virtual viewpoint images generated are used” should be “wherein the panoramic image with the specific position being the reference is generated by image processing in which the generated plurality of virtual viewpoint images . Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “a reference” should be “the reference”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “wherein, in the generating a panoramic image, the panoramic image is generated with the specific position being a reference by image processing in which the plurality of virtual viewpoint images generated in the generating a virtual viewpoint” should be “wherein, in the generating the panoramic image, the panoramic image is generated with the specific position being the reference by image processing in which the plurality of virtual viewpoint images generated in the generating a virtual viewpoint”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 12, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanematsu et al (US 20030122949 A1).

As to claim 1, Kanematsu discloses an image processing apparatus comprising: 
one or more memories storing instructions (see [0142]); and 
one or more processors executing the instructions to (see [0142]): 
obtain a plurality of images based on image capturing performed by a plurality of image capture apparatuses that perform image capturing of an imaging region from directions that are different to each other (FIGS. 2-5; see [0076]); and 
generate a panoramic image with a specific position in the imaging region being a reference, based on the obtained plurality of images (see [0070], [0076]; see FIG. 6 and [0079], reference position P of an object).

As to claim 6, Kanematsu further discloses wherein the panoramic image includes images in 360 degree directions on a horizontal plane with the specific position being a reference (FIG. 2 and [0074]-[0076]).

claim 7, Kanematsu further discloses wherein the panoramic image is an omnidirectional image (see [0076]).

As to claim 12, Kanematsu further discloses wherein the one or more processors execute the instructions further to set a position according to an object in the imaging region as the specific position (see FIG. 2-4, FIG. 6 and [0079], reference position P of an object).

As to claim 14, Kanematsu further discloses wherein a line of sight direction corresponding to an initial display of the generated panoramic image is determined based on an orientation of a virtual camera that is operated by a user, or an orientation of an object in the imaging region (FIG. 6 and [0078]-[0080], reference position P of an object, sight line direction, view angle and viewpoint).

As to claim 15, Kanematsu further discloses wherein the specific position is a position different from positions of the plurality of image capture apparatuses (FIGS. 2-6, reference position P of an object is different from position of the cameras).

As to claim 18, Kanematsu discloses a control method of an image processing apparatus, comprising: 
obtaining a plurality of images based on image capturing performed by a plurality of image capture apparatuses that perform image capturing of an imaging region from directions that are different to each other (FIGS. 2-5; see [0076]); and 
(see [0070], [0076]; see FIG. 6 and [0079], reference position P of an object).

As to claim 20, Kanematsu discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of an image processing apparatus (see [0142]-[0143]), comprising: 
obtaining a plurality of images based on image capturing performed by a plurality of image capture apparatuses that perform image capturing of an imaging region from directions that are different to each other (FIGS. 2-5; see [0076]); and 
generating a panoramic image with a specific position in the imaging region being a reference, based on a plurality of images obtained in the obtaining (see [0070], [0076]; see FIG. 6 and [0079], reference position P of an object).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu et al (US 20030122949 A1) in view of Matsunobu et al (US 20190364265 A1).

As to claim 2, Kanematsu fails to explicitly disclose wherein the one or more processors execute the instructions further to generate, based on the obtained plurality of images, a plurality of virtual viewpoint images corresponding to a plurality of virtual viewpoints of viewing from the specific position in the imaging region in directions that are different to each other, and 
wherein the panoramic image with the specific position being the reference is generated by image processing in which the generated plurality of virtual viewpoint images generated are used.
However, Matsunobu teaches wherein the one or more processors execute the instructions further to generate, based on the obtained plurality of images, a plurality of virtual viewpoint images corresponding to a plurality of virtual viewpoints of viewing from the specific position in the imaging region in directions that are different to each other (FIG. 1; see [0057], [0065]-[0066]), and 
wherein the panoramic image with the specific position being the reference is generated by image processing in which the generated plurality of virtual viewpoint images generated are used (FIG. 5 and [0085]; see also [0237]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kanematsu using Matsunobu’s teachings to include wherein the one or more processors execute the instructions further to generate, based on the obtained plurality of images, a plurality of virtual viewpoint images corresponding to a plurality of virtual viewpoints of viewing from the specific position in the imaging region in directions that are different to each other, and wherein the panoramic image with the specific position being the reference is generated by image processing in which the generated plurality of (Matsunobu; [0034]).

As to claim 3, Kanematsu as modified by Matsunobu fails to explicitly disclose wherein the one or more processors execute the instructions further to generate a three-dimensional shape model of an object in the imaging region based on the obtained plurality of images, and 
wherein the plurality of virtual viewpoint images are generated based on the generated three-dimensional shape model.
However, Matsunobu teaches wherein the one or more processors execute the instructions further to generate a three-dimensional shape model of an object in the imaging region based on the obtained plurality of images (see [0068]-[0069]), and 
wherein the plurality of virtual viewpoint images are generated based on the generated three-dimensional shape model (see [0085]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kanematsu using Matsunobu’s teachings to include wherein the one or more processors execute the instructions further to generate a three-dimensional shape model of an object in the imaging region based on the obtained plurality of images, and wherein the plurality of virtual viewpoint images are generated based on the generated three-dimensional shape model in order to appropriately specify a plurality of (Matsunobu; [0034]).

As to claim 16, Kanematsu fails to explicitly disclose wherein the one or more processors execute the instructions further to continuously move the specific position, and
wherein a panoramic image of a moving image according to a movement of the specific position is generated.
However, Matsunobu teaches wherein the one or more processors execute the instructions further to continuously move the specific position (FIG. 1, free viewpoint camera positions), and
wherein a panoramic image of a moving image according to a movement of the specific position is generated (see [0057], [0085], [0237]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kanematsu using Matsunobu’s teachings to include wherein the one or more processors execute the instructions further to continuously move the specific position, and wherein a panoramic image of a moving image according to a movement of the specific position is generated in order to appropriately specify a plurality of reference areas corresponding to the processing target area by using a three-dimensional model, appropriately estimate the pixel component of a processing target area with high resolution from a plurality of pixel components of the plurality of reference areas, and to appropriately generate a (Matsunobu; [0034]).

As to claim 19, Kanematsu fails to explicitly disclose further comprising: 
generating a virtual viewpoint image based on the plurality of images obtained in the obtaining, in which a plurality of virtual viewpoint images are generated that correspond to a plurality of virtual viewpoints of viewing from the specific position in the imaging region in directions that are different to each other, 
wherein, in the generating a panoramic image, the panoramic image is generated with the specific position being a reference by image processing in which the plurality of virtual viewpoint images generated in the generating a virtual viewpoint.
However, Matsunobu teaches generating a virtual viewpoint image based on the plurality of images obtained in the obtaining, in which a plurality of virtual viewpoint images are generated that correspond to a plurality of virtual viewpoints of viewing from the specific position in the imaging region in directions that are different to each other (FIG. 1; see [0057], [0065]-[0066]),
wherein, in the generating a panoramic image, the panoramic image is generated with the specific position being a reference by image processing in which the plurality of virtual viewpoint images generated in the generating a virtual viewpoint (FIG. 5 and [0085]; see also [0237]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kanematsu using Matsunobu’s teachings to include generating a virtual viewpoint image based on the plurality of images obtained in the (Matsunobu; [0034]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu et al (US 20030122949 A1) in view of Matsunobu et al (US 20190364265 A1) further in view of Izumi (US 20180007387 A1).

As to claim 4, the combination of Kanematsu and Matsunobu fails to explicitly disclose wherein the plurality of virtual viewpoint images include four or more virtual viewpoint images corresponding to four or more directions that are different to each other on a horizontal plane that includes the specific position and two or more virtual viewpoint images corresponding to two or more directions that are different to each other on a vertical plane that includes the specific position.
However, Izumi teaches wherein the plurality of virtual viewpoint images include four or more virtual viewpoint images corresponding to four or more directions that are different to each (FIG. 4).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Kanematsu and Matsunobu using Izumi’s teachings to include wherein the plurality of virtual viewpoint images include four or more virtual viewpoint images corresponding to four or more directions that are different to each other on a horizontal plane that includes the specific position and two or more virtual viewpoint images corresponding to two or more directions that are different to each other on a vertical plane that includes the specific position in order to make substantially uniform the density of the pixels in the celestial sphere image generated by equidistant cylindrical projection and mapped to a sphere (Izumi; [0085]-[0090]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu et al (US 20030122949 A1) in view of Izumi (US 20180007387 A1).

As to claim 5, Kanematsu fails to explicitly disclose wherein the panoramic image is an image in accordance with an equidistant cylindrical projection method.
However, Izumi teaches wherein the panoramic image is an image in accordance with an equidistant cylindrical projection method (see [0248], [0252]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kanematsu using Izumi’s teachings to include wherein the panoramic image is an image in accordance with an equidistant cylindrical (Izumi; [0085]-[0090]).

Claims 8-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu et al (US 20030122949 A1) in view of Binns (US 10356393 B1).

As to claim 8, Kanematsu fails to explicitly disclose wherein the one or more processors execute the instructions further to set the specific position based on a user operation.
However, Binns teaches wherein the one or more processors execute the instructions further to set the specific position based on a user operation (FIG. 2C, user operation on the point of reference 202).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kanematsu using the teachings of Binns to include wherein the one or more processors execute the instructions further to set the specific position based on a user operation in order to allow the information representative of the virtual environment to be accessed by a user, or a device of a user, where the user can navigate the virtual representation of the environment from a particular view at a particular time (Binns; col. 2, lines 17-20).

claim 9, the combination of Kanematsu and Binns further discloses wherein a position corresponding to a coordinate value that is input according to the user operation is set as the specific position (Binns; FIGS. 2C-2D, point of reference 202).

As to claim 10, the combination of Kanematsu and Binns further discloses wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region (Binns; FIG. 2C), and 
wherein the specific position is set based on a designated position according to the user operation on the bird's-eye view image displayed in the display device (Binns; FIGS. 2C-2D).

As to claim 11, the combination of Kanematsu and Binns further discloses wherein the display device is a touch panel display (Binns; FIG. 2C), and 
the specific position is set using, as the designated position, a position of a touch input to the touch panel display that displays the bird's-eye image (Binns; FIG. 2C).

As to claim 13, Kanematsu fails to explicitly disclose wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region, and 
wherein a position according to an object that is selected based on a user operation, among a plurality of objects included in the bird's-eye view image that is displayed in the display device is set as the specific position.
(FIG. 2C), and 
wherein a position according to an object that is selected based on a user operation, among a plurality of objects included in the bird's-eye view image that is displayed in the display device is set as the specific position (FIGS. 2C-2D).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kanematsu using the teachings of Binns to include wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region, and wherein a position according to an object that is selected based on a user operation, among a plurality of objects included in the bird's-eye view image that is displayed in the display device is set as the specific position in order to allow the information representative of the virtual environment to be accessed by a user, or a device of a user, where the user can navigate the virtual representation of the environment from a particular view at a particular time (Binns; col. 2, lines 17-20).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu et al (US 20030122949 A1) in view of Kondo et al (US 20040130501 A1).

As to claim 17, Kanematsu fails to explicitly disclose wherein the one or more processors execute the instructions further to project an image on an inner face of a hemisphere whose center is the specific position, based on the plurality of images, and 

However, Kondo teaches wherein the one or more processors execute the instructions further to project an image on an inner face of a hemisphere whose center is the specific position, based on the plurality of images (see [0079], [0084]-[0085], [0093]), and 
wherein the panoramic image is generated based on an image projected on the inner face of the hemisphere (see [0079], [0084]-[0085], [0093]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kanematsu using Kondo’s teachings to include wherein the one or more processors execute the instructions further to project an image on an inner face of a hemisphere whose center is the specific position, based on the plurality of images, and wherein the panoramic image is generated based on an image projected on the inner face of the hemisphere in order to enable a user to readily grasp his/her own positional relationship and also allow an image with a sense of presence to be displayed (Kondo; [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482